Title: To George Washington from Major General John Sullivan, 19 June 1777
From: Sullivan, John
To: Washington, George



My Dear General
Sourland Hills [N.J.] June 19th 1777

I am honoured with your Excys favor of this Day. Shall Send on Mr Burr as Directed—I have Inquired of General Forman he knows of no Captain Wetherby There is a person of that name at Shrewsbury, who had orders To Enlist Troops for the British Service he Enlisted Some & was Detected & put in Irons by Genl Stephen Last Summer where he remained till about 8 Weeks Since when the Genl assembly of this State Released him perhaps he may Since that have undertaken the Business yr Excy mentions—The Enemy have Certainly Left Millstone I am falling Down toward the post Road as fast as possible to Harrass them if they attempt that Rout. Dr General I am with Much affection & Respect your Excys Most obedt Servant

Jno. Sullivan


P.S. Yr Excy will please to Consider That I am very weak—& wish to be Reinforced.


J:S:


The Enemys Rout is for Brunswick Burning Houses Barns &ca in their Rout many of my parties have been in Somersett—The Enemy abandoned it Little after Sunrise probably they may Turn off for Philadelphia.

